Citation Nr: 0111968	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  98-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left knee pain, status post tibial osteotomy and valgus angle 
restoration; mild degenerative changes; status post medial 
meniscectomy, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
left shoulder pain, status anterior reconstruction with 
limited external rotation, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to August 1982 
and July 1984 to February 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 10 percent 
disability evaluation for the left knee disability pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5259 and continued a 10 
percent disability evaluation for the left shoulder 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  During the pendency of this appeal, in a March 2000 
rating decision, the RO increased the disability evaluation 
for the veteran's left knee disability to 20 percent 
disabling, effective June 13, 1996 and continued the 10 
percent disability evaluation for the veteran's left shoulder 
disability.

On a claim for an increased rating, a claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
this case, the veteran indicated at a Travel Board hearing 
before the undersigned Board member in February 2001 that he 
is not satisfied with the currently assigned disability 
evaluations for his service connected left knee and shoulder 
disabilities.  Accordingly, the veteran's appeal has not been 
resolved and is still pending before the Board.



REMAND

The veteran claims entitlement to an increased disability 
evaluation for a left knee disability, currently evaluated as 
20 percent disabling.  He also claims entitlement to a 
disability evaluation in excess of 10 percent for a left 
shoulder disability. 

A preliminary review of the record discloses that the 
veteran, during his February 2001 Travel Board hearing, 
indicated that there were recent VA treatment records that 
had not yet been obtained by the RO.  In addition, the 
veteran reported that he has nerve damage and instability 
associated with his left knee disability.  He also reported 
experiencing weakness, radiating pain, and limited motion due 
to his left shoulder disability. 

The veteran indicated at the February 2001 hearing that there 
were additional treatment records that show the current 
severity of the his left knee and left shoulder disabilities.  
He testified that he has sought outpatient treatment for his 
knee and shoulder at the VA Clinic at Ireland Army Hospital, 
Fort Knox and the VA Medical Center in Louisville.  The 
veteran also related that he has made an effort to get a copy 
of these records, but that the custodian of records has 
indicated that the records could not be located.  
Nevertheless, the VA is deemed to have constructive knowledge 
of these records.  As such, it is considered evidence of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . ."). 

The Board further observes that the veteran was afforded VA 
examinations in connection with his claim for increased 
disability evaluations of his service connected left knee and 
left shoulder disabilities in November 1997 and December 
1998.  Reports from these examinations are associated with 
the file.  These reports were supplemented in June 1999 with 
an examination regarding the veteran's ranges of motion of 
the left knee and the left shoulder, a report of which was 
also associated with the claims file.  However, the 
examinations of the left knee do not indicate the absence or 
presence of nerve damage, and are unclear as to laxity of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Further, 
the examinations of the left shoulder do not indicate whether 
the limitation of motion of the veteran's arm is to 25 
degrees from the side or midway between the side and shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  As 
such, the Board finds that the veteran should be afforded an 
additional VA examination in order to better delineate the 
veteran's left knee and left shoulder impairments.

Additionally, while the veteran's appeal was pending, there 
was a significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the veteran's claims.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, it does not appear that 
the RO has considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).

2.  The RO should obtain and associate 
with the claims file all VA records 
pertaining to the veteran, particularly 
all VA treatment records related to the 
veteran's left knee disability and left 
shoulder disability. 

3.  After the development requested above 
has been completed, the veteran should be 
afforded an orthopedic examination to 
determine the nature and extent of the 
veteran's left knee disability and the 
nature and extent of the veteran's left 
shoulder disability.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to provide a complete 
rationale for all opinions offered.  The 
examiner should also attempt to quantify 
the degree of impairment of the veteran's 
left knee and left shoulder in terms of 
the nomenclature set forth in the rating 
criteria, 38 C.F.R. § 4.71a (2000).  
Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




